Citation Nr: 1739128	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative changes, to include as secondary to the lumbar spine disability. 

2.  Entitlement to service connection for left shoulder degenerative joint disease, to include as secondary to the lumbar spine disability.

3.  Entitlement to service connection for a psychiatric condition, to include as secondary to the lumbar spine disability. 

4.  Entitlement to an increased evaluation, in excess of 20 percent disabling, for the service connected lumbosacral strain. 

5.  Entitlement to an increased evaluation, in excess of 10 percent disabling, for sciatic radiculopathy of the left lower extremity. 

6.  Entitlement to an increased evaluation, in excess of 10 percent disabling, for sciatic radiculopathy of the right lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability ("TDIU"). 


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

As an initial matter, a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The Veteran served as a member of the United States Airforce, with active duty service from April 1959 through April 1963.  

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated in February 2011 and May 2011, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

In May 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  

The Board observes that the Veteran, through his representative, testified that the symptoms of his lumbosacral strain have rendered him unable to obtain and maintain any form of employment.  The Board notes that if a claimant, or the record, reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability ("TDIU") as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Board has amended the issues on appeal to include entitlement to an award of a TDIU. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In reviewing the Veteran's electronic claims file, the Board observes that the Veteran, through his representative, has submitted additional medical evidence subsequent to the AOJ's January 2014 Statement of the Case.  However, neither the Veteran nor his representative requested, in writing, that this additional evidence be first reviewed by the AOJ.  See 38 U.S.C.A. § 7105(e) (West 2014).  As such, initial review of the evidence by the Board is appropriate and appellate consideration may proceed without prejudice to the Veteran. 

The issues of entitlement to service connection for cervical spine degenerative changes, left shoulder degenerative joint disease, entitlement to increased ratings for the bilateral lower extremity radiculopathy, and entitlement to an award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The medical evidence indicates the Veteran's depressive disorder is proximately due to or the direct result of his service-connected lumbosacral spine disability. 

2.  Throughout the period on appeal, the Veteran's lumbosacral strain has been characterized by ankylosis of the L5-S1 vertebrae and forward flexion of the thoracolumbar spine limited to 30 degrees or less.  However, there has been no evidence of unfavorable ankylosis of the entire thoracolumbar spine or evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depression, as secondary to the service-connected lumbosacral disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).   

2.  The criteria for an increased evaluation, of 40 percent but no greater, for the service-connected lumbosacral disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claim for entitlement to service connection for a depressive disorder, the Board notes that VA notified the Veteran, in correspondence dated January 2012, of the information and evidence needed to substantiate and complete his claim including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Veteran's claim for an increased initial rating for his lumbosacral spine disability is considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA notified the Veteran that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life in correspondence dated in September 2009 and October 2010. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes the Veteran's recent submission of private medical records.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via video conference hearing in May 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by private attorney representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran is seeking entitlement to service connection for depression, to include as secondary to his service-connected lumbosacral spine disability.  The Board has not alleged, and a review of his medical records does not suggest, that the Veteran's depressive disorder is directly related to his active duty service.  Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory raised by the Veteran or reasonably raised by the evidence of record.

First, the Board observes that the Veteran was diagnosed with a depressive disorder by both a VA psychiatrist and a private psychologist.  See September 2012 VA Examination and May 2016 Private Psychological Assessment.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d at 1353.  

Second, the Board finds the weight of the probative and persuasive evidence of record indicates that the Veteran's depressive disorder is proximately due to the service-connected lumbosacral spine disability.  Notably, the evidentiary record contains a private medical opinion from Dr. M.A., who opined that the Veteran's current depressive disorder is more likely than not secondary to the service-connected lumbosacral disability.  In support of this opinion, Dr. M.A. cites to the Veteran's longitudinal medical records which reflect evidence of depressive symptoms as a symptom of the lumbar spine disability.  Additionally, Dr. M.A. based his opinion upon a mental status examination of the Veteran, where the Veteran described an onset of symptoms of depression beginning with a worsening of his lumbar spine disability and corresponding reduced ability to independently perform basic tasks. 

Overall, the Board finds the medical opinion and conclusion of Dr. M.A. to be thorough and based upon a review of the totality of the evidence.  Dr. M.A.'s conclusion considers both the relevant medical evidence of record as well as the Veteran's lay reports of chronic symptomatology.  The rationale provided is specific, and includes citations to the relevant evidence of record, and is supported by an reasoned explanation and supported details.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds this opinion to be probative and entitled to significant weight. 

The Board has considered the negative nexus opinion provided by the September 2012 VA examiner, but finds this examination and medical opinion to be entitled to little probative weight.  Specifically, the Board finds this September 2012 medical opinion to be flawed as the examiner failed to properly consider the Veteran's lay assertions and did not review his private medical records.  See Mariano v. Principi, 17, Vet. App. 305, 312 (2003) (holding a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information).  The examiner reasoned that the veteran's symptoms were thus not caused by or etiologically related to the lumbar spine disability because there was only a single positive depression screen in the Veteran's VA medical treatment records.  Specifically, the examiner states that if the Veteran's depression were secondary to the lumbar spine disability, then the evidence would reflect more consistent positive depression screens.  However, the Board finds this conclusion to be limited in scope and not based upon the totality of the evidence.  Specifically, the Veteran testified that he primarily seeks treatment from private physicians due to the fact that he lives far away from VA treatment facilities.  

The Board observes that the private medical opinion of Dr. M.A. described the conclusions of the September 2012 VA examiner to be based on a flawed analysis. Specifically, Dr. M.A. noted that the VA examiner failed to take into consideration that the Veteran experienced fluctuating symptoms of his lumbar spine disability, which would cause his symptoms of depression to fluctuate in the same manner.  As an example, Dr. M.A. cited to the Veteran's pain levels as an example of how the Veteran's depressive symptoms would fluctuate: during period where the pain was controlled, the Veteran would present with minimal symptoms.  However, where the Veteran experienced an exacerbation in his pain, Dr. M.A. reasoned the Veteran's depressive symptoms would be more pronounced.  

The Board finds the explanation provided by Dr. M.A. to be a reasonable explanation of the medical evidence.  Notably, the September 2012 VA examiner did not account for the Veteran's lay reports of symptoms such as fluctuating pain.  As such, the VA examiner's conclusion that the Veteran has only shown signs of depression on one occasion is not entitled to any weight, as it is based upon a limited review of the medical evidence and overlooks the Veteran's lay reports of symptoms. 

In conclusion, the Board finds the positive medical opinion evidence to be of greater probative weight, as it considers and addresses the totality and chronicity of the Veteran's symptoms.  Due to the flaws in reasoning and failure to address the Veteran's lay and medical reports, the Board finds the opinion and conclusion of the September 2012 examiner to be less probative.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for a depressive disorder, as secondary to the service-connected lumbar spine disability, is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the instant appeal, the Veteran filed his increased rating claim for bilateral hearing loss in September 2009.  See September 2009 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to September 2008.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Additionally, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In the instant appeal, the Veteran's lumbar spine disability is rated under Diagnostic Code 5237 for a lumbosacral strain.  As an initial matter, the Board notes that a lumbar spine disability may be rated under multiple diagnostic codes.  However, the Board finds the General Rating Formula for the spine provides the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Here, the evidence does not show any incapacitating episodes requiring physician prescribed bedrest.  As such, Diagnostic Code 5243 is not for application in the instant appeal.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

Having reviewed the complete record, and after resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to an increased evaluation of 40 percent effective September 11, 2009, the date of his claim for an increased rating.  

The Board observes that a magnetic resonance imaging ("MRI") dated February 2008 reported evidence of an auto fusion to the Veteran's lumbar spine at the L5-S1 levels.  See Medical Associates of Delray.  Thereafter, in December 2008, the Veteran was diagnosed with lumbar spondylosis, based upon the results of this February 2008 MRI and a physical examination of the Veteran.  See Spine Institute of South Florida Records. 

As an initial matter, the Board observes that a diagnosis for "spondylosis" can sometimes represent ankylosis of a joint, or it can be a separate and distinct impairment.  In this regard, Dorland's defines spondylosis as both "ankylosis of a vertebral joint; and also as "a general term for degenerative changes due to arthritis."  See Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012).  However, the Board finds the February 2008 MRI report to be probative evidence demonstrating ankylosis, as the radiologist explicitly noted the presence of a degenerative fusion at the L5-S1 level.  Therefore, the Board finds this February 2008 MRI report, and the subsequent December 2008 diagnosis for lumbar spondylosis, to represent early evidence of ankylosis of the Veteran's lumbar spine. 

Furthermore, the Board finds the above described evidence to represent early evidence of favorable ankylosis of the Veteran's spine, as opposed to unfavorable ankylosis.  As noted above, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242, Note (2).  Favorable ankylosis is defined as fixation of a spine segment in a neutral position (i.e. 0 degrees).  As the February 2008 MRI report noted fusion of only the L5-S1 vertebrae, the Board finds this is not consistent with a finding of unfavorable ankylosis.  

Review of subsequent medical records reflects that the Veteran's lumbosacral disability was manifest by a reduced range of motion and favorable ankylosis of the lumbar spine.  For example, a review of the Veteran's physical therapy records indicates his forward flexion was limited to 5 degrees in July 2011.  A repeat MRI of the Veteran's lumbar spine in March 2013 reported evidence of ankylosis localized to the L5-S1levels.  Degenerative changes were observes throughout the L1-L2, L2-L3, L3-L4, and L4-L5 levels.  Finally, a subsequent MRI, dated November 2015, observed spondylotic changes throughout the L1-L2 and L2-L3 levels, but showed no evidence of ankylosis throughout the thoracolumbar spine. 

Based on the above cited evidence, the Board finds the Veteran is entitled to an increased evaluation of 40 percent for his service-connected lumbosacral strain.  Review of the diagnostic imaging reports show the Veteran was diagnosed with ankylosis of his lumbar spine, limited to the L5-S1 joint, in February 2008.  Thereafter, clinical examinations of the Veteran, including his physical therapy records, show the veteran experienced a reduced range of motion throughout his thoracolumbar spine, including flexion limited to 5 degrees.  

The Board notes, however, that there is no evidence which would suggest the Veteran is entitled to an increased evaluation, in excess of 40 percent, throughout the period on appeal.  Notably, as explained above, no diagnostic imaging report of the Veteran's lumbar spine has identified unfavorable ankylosis of the entire thoracolumbar spine.  Similarly, a review of the Veteran's recent medical records, including physical therapy records dated in December 2016, show the Veteran still exhibits the ability to move and flex his lumbar spine.  For example, during this examination, the Veteran's forward flexion was observed to be "limited," as he was able to bend forward and touch his hands to his mid-thighs.  The Veteran was additionally able to perform right and left rotations to 10 degrees bilaterally and right and left flexion to 10 degrees bilaterally. 

The Board finds that throughout the period on appeal, beginning on and after September 11, 2009, the Veteran has been assigned the highest schedular evaluation available based upon limitation of motion and favorable ankylosis of the thoracolumbar spine.  Since there is no applicable diagnostic code which provides an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine, a higher rating under 38 C.F.R. §§ 4.40 and 4.45 is not in order and cannot be utilized to grant a higher rating during this appeal period.  See Johnston v. Brown, 10 Vet. App. 80 (1997).
 
In making this determination, the Board finds no evidence which demonstrates or suggests that the Veteran's lumbosacral disability is characterized by unfavorably ankylosis of the entire thoracolumbar spine.  Specifically, a review of the Veteran's recent physical therapy records indicate that the Veteran continues to exhibit active range of motion of the lumbar spine, including bilateral rotation and bilateral flexion.  See Bolduc Physical Therapy Records.  As such, the Board finds the assignment of a 40 percent disability evaluation to represent the highest schedular evaluation available.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to service connection for depression is granted. 

Subject to the provisions governing the award of monetary benefits, an increased disability evaluation of 40 percent, is granted for the service-connected lumbosacral strain disability. 




REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, the Board finds a new VA examination and medical opinion are needed to properly assess the etiology of the Veteran's left shoulder disability and the cervical spine disability.  The Veteran was afforded a VA examination for his left shoulder disability in March 2011; however, the Board finds the medical opinion provided is inadequate to decide the claim for service connection.  Specifically, the medical examiner provided an opinion that she was unable to determine, without resulting to speculation, whether the Veteran's left shoulder disability was a result of the in-service injury that caused the service-connected lumbar spine disability.  No opinion was provided with regard to secondary service connection, specifically, whether the Veteran's lumbar spine disability caused or aggravated the left shoulder disability.  See 3.310; See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), (where the Court held that secondary service connection includes compensation for aggravation of a Veteran's non-service-connected condition that is proximately due to or the result of a service-connected condition).  As such, a remand is required for a new examination.  

The Veteran was initially afforded a VA examination for his cervical spine in September 2012; however, the Board finds the medical opinion provided is inadequate to decide the claim for service connection.  Specifically, in rendering his opinion, the medical examiner concluded that the Veteran's cervical spine disability was less likely than not proximately due to or a result of the Veteran's service-connected lumbosacral spine disability.  In support of this conclusion, the examiner explained there is no evidence in the medical literature that lumbar spine degenerative joint disease can or will cause degenerative joint disease in the cervical spine.  The examiner additionally opined the Veteran's current cervical spine degenerative joint disease was most likely a result of the wear and tear of his joints over the years of his life and due to his advanced age. 

The Board finds this medical opinion to be inadequate as it fails to properly address whether the Veteran's cervical spine disability is proximately due to, or the result, of a service-connected disability.  Specifically, this September 2012 medical opinion failed to address whether the Veteran's service-connected lumbosacral spine disability aggravated the cervical spine disability.  See 3.310; See also Allen, 7Vet. App. at 439.

Second, the Board finds a remand is required in order to provide the Veteran with an updated VA examination to assess the current severity of his bilateral lower extremity radiculopathy.  During the Veteran's May 2017 hearing, he testified that his symptoms have worsened since the date of his prior examination.  The Board notes that the Veteran's last VA examination was conducted in January 2011.  As such, the Veteran should be afforded a new VA examination to determine eh current severity of his bilateral lower extremity radiculopathy.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Third, the Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's lumbosacral spine disability.  See Rice, 22 Vet. App. at 454-455 (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected lumbar spine, because this is the underlying disability at issue in the instant appeal.   

During the Veteran's May 2017 hearing, the Veteran testified that he stopped working as recently as six to eight months ago.  Elsewhere in the record, the Veteran was reported to have retired from his former employment as a truck/bus driver in 2002.  See January 2011 VA Examination.  However, the Veteran subsequently reported he worked odd jobs, including as a handyman/plumber following his retirement.  The Veteran reported he stopped working as handyman in September 2012.  See September 2012 VA Examination.  

As such, the Board finds the evidence unclear as to when and whether the Veteran has stopped working.  Therefore, the AOJ should provide the Veteran with the proper notice as to the elements and information necessary to substantiate a claim for TDIU.  See generally 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. First, the AOJ should provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

The AOJ should explain what is needed to establish entitlement to TDIU due to exclusively to his service-connected lumbar spine, in include on an extra-schedular basis.  The AOJ should ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.

2.  Additionally, the AOJ should Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).
 
3. After any additional records are associated with the claims file, the AOJ should schedule the Veteran for the appropriate VA joints examination to determine the etiology of the cervical spine disability.  

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's cervical spine degenerative disc disease is proximately related to the service-connected lumbosacral spine disability?

(b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left shoulder degenerative joint disease is proximately related to the service-connected lumbosacral spine disability?

(c)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's cervical spine degenerative disc disease was caused or aggravated by the Veteran's service-connected lumbosacral spine disability?
   
(d)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left shoulder degenerative joint disease was caused or aggravated by the Veteran's service-connected lumbosacral spine disability?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  The March 1961 in-service injury, where the Veteran slipped on a flight line and fell onto his back with a "heavy bar" landing across his chest;" 

(ii)  The Veteran's lay reports of chronic symptomatology; and 

(iii)  The Veteran's reports of a history of falling onto the left shoulder and his neck, as a result of his poor balance and coordination.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.  

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his symptoms.

4.  The AOJ should additionally schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the service-connected bilateral lower extremity radiculopathy.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail

The examiner should provide a full description of the effects of the Veteran's bilateral lower extremity radiculopathy on his ability to perform ordinary activities over the course of the appeal period. The examiner should also fully describe the impact the disabilities have had on the Veteran's economic adaptability over the course of the appeal period. 

5.  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


